Citation Nr: 0506073	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In May 2000, the veteran testified at an appeal hearing 
before the undersigned Veterans Law Judge, via 
videoconference.  A transcript of the hearing is associated 
with the claims file.

By way of procedural background, the Board notes that, in 
March 2001, we remanded the veteran's claim to the RO for 
further development.  The claim was returned to the Board and 
again remanded in November 2003.  Thereafter, additional 
evidentiary development was conducted, and the claim is now 
properly before the Board for final appellate review.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has PTSD 
which is related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When examined for entry in November 1963, the veteran was 
psychiatrically normal, and he reported no history of mental 
illness.

In May 1967, the veteran underwent psychiatric evaluation.  
He indicated that he was in trouble because of offenses with 
ration cards, unauthorized use of government vehicles, 
unauthorized passengers, and failures to report.  The veteran 
admitted the offenses but exhibited considerable hostility 
over the possibility of receiving an undesirable discharge, 
particularly because his brother had recently been honored by 
the President for bravery in Vietnam.  He felt that being 
reduced in grade was an adequate punishment, and he wanted to 
serve out the rest of his service obligation and receive an 
honorable discharge.  The veteran stated that he ran away 
from home with his brother at age twelve.  He spent time in a 
children's home, and joined the Air Force at seventeen.  He 
said he disliked the service.

On examination, the veteran was clean and well kept.  His 
memory was normal, and he was oriented.  There was no 
evidence of delusion, illusions, or hallucinations.  His 
intellect was estimated to be normal.  He exhibited a poor 
sense of morality.  The attending physician opined that the 
veteran showed poor personality development and should 
probably be classified psychiatrically as exhibiting a 
personality trait disorder.

The veteran's May 1967 service separation examination report 
showed he was psychiatrically normal, and he reported no 
history or complaint of mental illness.

March, July, August, September, and October 1995 hospital 
records show the veteran was admitted, treated for and 
diagnosed with alcohol abuse and adjustment disorder with 
depressed mood.  One September 1995 record indicates a 
diagnosis of an obsessive compulsive disorder.

A July 1995 hospital report shows the veteran was treated and 
discharged with diagnoses of major depression, a history of 
alcohol abuse, and post-traumatic stress disorder.  No 
indication was made as to any stressors which supported the 
diagnosis of the veteran's PTSD.

In treatment records dated from September 1995 to October 
2001, A.C., M.S.W., treated the veteran for various mental 
disorders.  The veteran was initially diagnosed with major 
depressive disorder, obsessive compulsive disorder, and 
alcohol dependence.  In a March 1999 written statement, AC 
indicated that the veteran blamed himself for his brother's 
suicide death in the 1970s.  He felt that he could have 
prevented it if he had not been separated from his brother.  
In that same statement, the social worker diagnosed the 
veteran with PTSD.

The veteran was again hospitalized in May 1996 for an 
overdose of drugs.  He was discharged with diagnoses of a 
suicide attempt, bipolar disorder with depressive episode, 
and alcohol abuse.

Social Security Administration records and a July 1996 
disability determination show that the veteran was found 
disabled beginning in June 1996.  His primary diagnosis was 
mood disorders, and his secondary diagnosis was substance 
addiction disorder (alcohol).

In a January 1999 written statement, the veteran described 
that when he was in service, his brother was severely wounded 
in Vietnam, and the veteran was not allowed to visit him.  
When he was able to visit, 22 months later, his brother was 
very sick and on drugs from VA treatment.  The veteran said 
he began to drink heavily when he found out about his 
brother.  He was sent to England, and it caused problems for 
him in service.  He described dreaming of his brother, who 
died on a bus due to a drug overdose.  The veteran had held 
dozens of jobs, and had been married six times.  He was 
unable to maintain a relationship or a job.

In November 1999, the veteran testified before a Hearing 
Officer at the RO.  He stated that physicians first diagnosed 
him with PTSD in 1994.  He testified that the diagnosis was 
based upon the veteran dealing with the death of his brother, 
and his feelings of responsibility for his brother's wounds, 
and the fact that he was not able to visit.  Even though it 
was unrealistic, the veteran felt responsible for his 
brother's being wounded.  He did not know what kind of 
condition his brother was in, and he looked horrible when the 
veteran saw him after service.  When he could finally visit, 
his brother was already hooked on drugs, and the veteran 
became depressed, and began drinking.  After he asked for 
leave and was denied, and before he was sent to England, the 
veteran was given 30 days leave.  He used the leave to take 
care of his responsibility of his wife and children.  He 
believed if he had gotten to his brother in time, he could 
have stopped him from taking drugs.

In an April 2000 written statement, C.T., M.D., indicated 
that he had treated the veteran intermittently from March 
1995 to the time of the statement.  Dr. T stated that the 
veteran's psychiatric disabilities included PTSD.  He 
detailed the veteran's very dysfunctional, violent family and 
childhood.  He described the veteran's very close 
relationship with his brother, and related how, in late 1965, 
while the veteran was on active duty, his brother was 
severely wounded in Vietnam.  The veteran's brother was sent 
to Walter Reed Hospital.  The veteran, who was stationed in 
Florida, asked to be given leave to go and visit his brother, 
but his sergeant refused.  Dr. T opined that this created an 
enormous amount of rage in the veteran, which culminated 
eventually, he believed, in a recurrence of PTSD, which had 
its origins in the veteran's childhood.  His inability to 
visit his brother led to drinking bouts, which the veteran 
had never done before.  The veteran's brother became addicted 
to narcotics in the hospital, but, when he got out of the 
hospital, volunteered for another tour of duty in Vietnam.  
While there, he acquired malaria.  He was sent back, where 
his addiction flared up, and he overdosed in 1976 and died.  
The physician opined that, to the extent the veteran's 
statements were true about his past, Dr. T believed the 
connection between the veteran's PTSD and his experience in 
the military was made.

In May 2000, the veteran testified before the undersigned 
Veterans Law Judge.  The veteran's representative contended 
that the veteran's claimed stressor was the inability to be 
at his brother's side.  He emphasized the bond the two had 
formed, especially in the face of such a traumatic childhood.  
In his testimony, the veteran described his situation when he 
was in the service and was refused leave to visit his wounded 
brother.  The veteran disagreed with the idea that his 
brother's death was the stressor that led to his PTSD.  He 
noted that he had the same trouble with jobs and 
relationships before his brother's death as afterwards.

In an April 2001 written statement, J.C., M.D., indicated 
that the veteran had been treated twice for PTSD.  Dr. C 
noted that the veteran had experienced chronic traumatic 
abuse by his father until he was placed in a boy's home, 
where abuse continued.  He essentially parented his brother 
after that.  His brother's death from overdose exacerbated 
the veteran's PTSD, already aggravated by the refusal of 
leave to visit his brother.  Dr. C opined that, although the 
initial base layer of PTSD resulted from trauma in his 
formative years, experiences with the military added new 
layers and triggered exacerbation of symptomology.  The 
doctor stated that the veteran was able to function 
adequately in life and the military until he received the 
degree of trauma resulting from his brother's death and his 
inability to visit him.  Dr. C noted that the veteran was now 
totally incapacitated.

April 2001 treatment records from Focus Healthcare of Georgia 
show the veteran was hospitalized that month for 
incapacitating depression and diagnosed with bipolar disorder 
and PTSD.

An October 2001 VA memo shows the veteran's claimed stressor 
was verified, in that the veteran's brother was proven to 
have sustained a gunshot wound in 1966.  The brother was 
thereafter service connected for the residuals, with two 10 
percent disability evaluations for the disabling 
manifestations.  The veteran's brother had later died in 
September 1976.

In November 2001, the veteran underwent VA PTSD examination.  
His service medical records were reviewed.  The veteran 
indicated that he had had trouble for 36 years.  He was on 
active duty and found out his brother was wounded in Vietnam.  
He became quite anxious.  He was his brother's caretaker.  
They had a traumatic upbringing, and were very close.  The 
veteran had a sleep disturbance with frequent nightmares.  
The veteran was rebellious.  He did not follow orders, and 
began to drink excessively.  The veteran stated that he 
requested to visit his brother but was denied and instead 
shipped to England.  His brother was subsequently discharged 
and returned to Vietnam, where he contracted malaria and was 
sent home.  The veteran stated that he finally saw his 
brother in 1967.  His brother got married and had marital 
difficulties.  In 1976, the veteran spoke with his brother on 
the telephone and offered for his brother to come live with 
him, as long as the veteran could monitor his pills.  His 
brother agreed, but on the way, he died on the bus.  The 
veteran had a long history of being unable to keep a job or a 
stable relationship.  His sleep was interrupted, and he had 
nightmares three or four times per month.

The veteran told the examiner that he had been sober for 
three years, and was no longer rebellious.  His anxiety was 
less.  He felt sad and cried sometimes.  His appetite was 
fair, and he had no weight loss.  His concentration was poor.  
He said he had tried to kill himself twice.  He denied panic 
attacks.  The veteran stated that he was not in combat in 
service.  He had tried many jobs over his lifetime.  He 
detailed his traumatic childhood.  He had been married six 
times and was divorced.  He had three children, with whom he 
was not close.  The veteran did not work, and he provided his 
own routine self-care.  He was not close to his family, and 
his physical health was fair.

A review of the veteran's medical records was reported to 
show that he was discharged with a diagnosis of personality 
disorder.  He had been treated since 1993 for alcohol 
dependence, atypical depression, atypical bipolar disorder, 
and mixed personality disorder with explosive and aggressive 
features.  In December 1999, he was examined at a VA facility 
and given a diagnosis of PTSD secondary to his brother's 
death (not during military service), dysthymic disorder, and 
alcohol dependence.

Upon clinical evaluation, the veteran was alert and 
cooperative.  He was casually dressed, and answered questions 
and volunteered information.  There were no loosened 
associations or flights of ideas.  There were no bizarre 
motor movements or tics.  The veteran's mood was sullen and 
tense, and his affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  He had occasional nightmares and intrusive 
thoughts.  He had a lot of guilt.  The veteran contended that 
his experiences of losing his brother and the problems he had 
in the military totally ruined his life.  He could not keep a 
job or a wife.  The veteran did not like to talk about his 
experiences with his brother or his childhood.  He felt 
detached and estranged from others.  He had sleep disturbance 
and was irritable with outbursts of anger, difficulty 
concentrating, and anxiousness.  These problems interfered 
with his work and social activities, and caused significant 
distress.

The examiner commented that it was apparent that the veteran 
had suffered an extremely traumatic childhood in which he was 
physically and emotionally abused, and developed a very close 
relationship with his brother.  When his request for leave to 
visit his brother after he was  wounded was denied, the 
veteran showed evidence of poor impulse control, started to 
drink heavily, and demonstrated other symptoms that 
subsequently resulted in his being diagnosed as having a 
personality disorder while in the military.  He saw his 
brother some months later in 1967.  There was then a period 
of nine years when the veteran was continuing to drink quite 
heavily, and had the opportunity to see and talk with his 
brother.  His brother did poorly, and was coming to stay with 
him when he died.  It was the examiner's opinion that the 
veteran met the criteria for PTSD, but the origins of his 
trauma were not at all limited to the death of his brother, 
but the condition most certainly had its beginnings with his 
very traumatic childhood.  The two major incidents of his 
life, his brother's wounding and his not being able to visit 
him, and also his brother's subsequent death, certainly were 
very traumatic to the veteran.  Having a longstanding 
maladaptive pattern of behavior with a great deal of rage, 
poor impulse control, and other symptoms of his personality 
disorder were reasonably coped with.  The examiner's 
diagnoses were PTSD; alcohol dependence, in remission; and 
personality disorder.  The veteran was noted to be competent 
for VA purposes, and his prognosis was poor.

In May 2002, the examiner submitted an addendum to the 
November 2001 VA examination report.  He was asked to review 
the medical evidence on file and provide an opinion 
designating the approximate percentage of medical probability 
that the etiology of the veteran's PTSD lay with the wounding 
of his brother and not being able to visit the brother in 
service, as opposed to his death in 1976 and his childhood 
trauma.  The examiner indicated that he could not ascribe a 
specific degree of impairment with any medical certainty, 
without resorting to speculation.  The examiner further noted 
that the veteran was diagnosed with a personality disorder in 
service, which indicated that he had a maladaptive pattern of 
behavior and impaired coping skills.

In a January 2003 written statement, the veteran indicated he 
had tried to contact his brother before he got out of 
service, but could not reach him at Walter Reed Hospital.

In May 2004, the veteran again underwent VA PTSD examination.  
His claims file was reviewed.  The veteran stated he had 
racing thoughts and was high strung.  He reported sleep 
disturbance, and said he was anxious and easily startled.  He 
disliked crowds and had a volatile temper.  He reported two 
suicide attempts, and no panic attacks.  The veteran had a 
history of alcohol dependence, but was now clean and sober.  
He detailed his traumatic childhood.  He also told of his 
military experience and that of his brother, relating that, 
when he was not allowed leave to visit his brother in the 
hospital, he went AWOL.  He got to Raleigh and spent the 
night with his mother, who was drunk and called the police.  
He had believed that his brother was on death's doorstep.  He 
was returned to duty and shipped to England.  Then his 
grandmother informed him that his brother was all right.  
Currently, the veteran said he did not work, and did chores 
around his home, which he shared with a caretaker.  His 
physical health was poor.

Review of the veteran's medical records showed 
hospitalizations and diagnoses of alcohol dependence and 
atypical depression.  In 2001, he was diagnosed with bipolar 
disorder, obsessive-compulsive disorder, alcohol dependence, 
sedative disorder, and borderline personality disorder.  It 
was noted that he had been discharged from the military with 
a diagnosis of personality trait disorder.

On examination, the veteran was alert, cooperative, and 
casually dressed.  He answered questions and volunteered 
information.  His mood was tense but cooperative and 
friendly.  His affect was appropriate.  He had recurrent 
dreams, but only occasional nightmares, and no intrusive 
thoughts.  There was no suicidal or homicidal ideation or 
intent.  The examiner noted that the veteran had experienced 
many extremely traumatic events including his entire 
childhood and adolescence, and learning that his brother had 
been wounded.  That specifically resulted in nightmares and 
intrusive thoughts.  There did not seem to be any avoidance.  
The veteran had no trouble recalling what had happened.  The 
veteran certainly had symptoms consistent with PTSD.  In the 
examiner's opinion, they were probably better related, and 
more related, to other psychiatric conditions.  The diagnoses 
were PTSD, bipolar disorder, polysubstance dependence, and 
personality disorder.

The examiner commented that the veteran seemed to be more 
stable than in previous years.  Although some of his symptoms 
were seen as attributable to specific incidents, including 
his brother's wounding, it nonetheless appeared that that 
incident was only one of the many experiences that the 
veteran had to endure throughout his life.  It was the 
examiner's opinion that the etiology of the veteran's PTSD 
was his early childhood trauma and the death of his brother.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2001 and April 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2000 statement of the case (SOC) and November 2002, 
January 2003, and April 2004 supplemental statements of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish service 
connection.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the June 2004 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The above-cited regulation, 38 C.F.R. § 4.125, refers to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (known as DSM-IV) 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The veteran's record does not reflect, and he does not 
contend, that he engaged in combat while on active duty.  
Further, the Board acknowledges that the veteran has been 
diagnosed with PTSD.  Additionally, the stressor claimed by 
the veteran, that his brother was wounded in Vietnam while he 
was in service, was, to that extent, verified by the RO.  
Therefore, the veteran's claim depends on whether there is a 
relation between his PTSD and this verified, claimed 
stressor.  Therefore, the Board will confine this discussion 
to that particular issue.  In so doing, we note that the 
veteran was not present when his brother was wounded in 
service.

The Board further notes that, in March 1999, AC appeared to 
link the veteran's PTSD with his inability to visit his 
brother when he was being treated for his wounds.  The 
veteran believed that if he had been able to visit his 
brother, he would have stopped his brother from becoming 
addicted to drugs, on which he eventually overdosed nine 
years later.  We also recognize the April 2000 opinion of Dr. 
T, who believed that the veteran's stressor caused a 
recurrence of PTSD, which originated in the veteran's 
traumatic childhood.  Dr. C appeared to concur with these 
opinions in an April 2001 written statement, attributing the 
veteran's PTSD to his childhood, his stressor in service when 
learning of his brother's injury, and the post-service death 
of his brother.

However, while the veteran has stated that he was initially 
denied leave upon hearing of his brother's wound, he 
testified that he was granted a 30-day leave before being 
sent to England.  Therefore, while the military initially 
denied the veteran leave to visit his brother, according to 
the veteran, it subsequently granted the leave.  Whether the 
veteran used the time to see his brother, then, was not 
dictated by any military restriction.

Furthermore, the veteran's traumatic childhood has been well 
documented, as has the stressor event consisting of the 
actual death of the veteran's brother.  Both of those 
additional stressors occurred before and after the veteran's 
active military duty.  Finally, the May 2004 VA examiner, who 
reviewed all of the veteran's military and medical records, 
opined that the veteran's PTSD was better related to other 
psychiatric conditions.  The Board has examined all opinions 
offered in the veteran's claims file, but finds the opinion 
of that VA examiner most persuasive.  This physician reviewed 
all of the veteran's previous records and examined the 
veteran and provided an opinion.  There is no indication that 
other opinions in the veteran's claims file were based upon 
the veteran's previous medical and military records.  It 
appears that those other examiners gained any historical 
information directly from the veteran and not from his claims 
file.  In addition, all of those opinions attributed the 
veteran's PTSD to numerous stressors, including his traumatic 
childhood and the death of his brother, in addition to his 
inability to visit his brother when he was wounded.

The Board recognizes that the veteran believes that his PTSD 
is related to not seeing his brother after he was wounded.  
The veteran's sincerity is not in question.  However, as 
discussed above, the diagnosis of PTSD must be made by 
professional examiners, pursuant to the evidence of record as 
applied to the diagnostic criteria in DSM-IV.  Therefore, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
diagnosis of the disability produced by the symptoms or the 
underlying cause of the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Therefore, while we are deeply sympathetic with the veteran's 
loss of his brother, the evidence preponderates against the 
claim for service connection for the veteran's PTSD.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


